***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     ANDREW BASSFORD ET AL. v. FRANCES Z.
              BASSFORD ET AL.
                 (AC 39087)
                        Lavine, Alvord and Bear, Js.

                                  Syllabus

The plaintiffs, the children of the decedent, appealed to the trial court from
   the orders issued by the Probate Court admitting the decedent’s will
   and determining, inter alia, that he was competent to revoke and to
   receive certain property from a trust he had settled. The plaintiffs
   claimed, inter alia, that the trial court improperly concluded that the
   decedent, an involuntarily conserved person, had the testamentary
   capacity to execute the will and that the defendant B, the decedent’s
   widow, had not exercised undue influence over the decedent in securing
   the execution of his will. The trial court rendered judgments dismissing
   the plaintiffs’ appeals, from which the plaintiffs appealed to this court.
   Held that the trial court properly found in favor of B on all of the issues
   and rendered judgments dismissing the plaintiffs’ appeals; because the
   trial court’s memorandum of decision thoroughly addressed the argu-
   ments raised in this appeal, this court adopted the trial court’s well
   reasoned decision as a proper statement of the facts and the applicable
   law on the issues.
      Argued December 4, 2017—officially released March 20, 2018

                            Procedural History

   Two appeals from the orders of the Probate Court
for the district of Middletown admitting a certain will
and determining, inter alia, the revocability of a certain
trust, brought to the Superior Court in the judicial dis-
trict of Middlesex, where the court, Domnarski, J.,
granted the plaintiffs’ motion to consolidate; thereafter,
the matter was tried to the court, Hon. Barbara M.
Quinn, judge trial referee; judgments dismissing the
appeals, from which the plaintiffs appealed to this
court. Affirmed.
   Carmine Perri, for the appellants (plaintiffs).
  Joseph A. Hourihan, with whom, on the brief, were
Teresa Capalbo and Annette Smith, for the appellee
(named defendant).
                         Opinion

   PER CURIAM. The plaintiffs, Andrew Bassford, Zelda
W.B. Alibozek, and Jonathan Bassford, appeal from the
judgments of the trial court, dismissing their consoli-
dated appeals from the Court of Probate for the district
of Middletown. On appeal, the plaintiffs claim that the
trial court erred as a matter of law by concluding that
the decedent, William W. Bassford, an involuntarily con-
served person, (1) was competent (a) to revoke a cer-
tain trust he had settled and (b) to receive and retain
interest in real property, (2) had the testamentary
capacity to execute a will, and (3) was not under the
undue influence of the defendant Frances Z. Bassford.1
We affirm the judgments of the trial court.
   The following procedural history underlies the appeal
to this court. The decedent, a physician and World War
II veteran, died on February 19, 2014. The plaintiffs
are children of the decedent and his first wife, who
predeceased him. The defendant is the decedent’s third
wife and, at the time of his death, had been married to
him for more than thirty years.
   Prior to his death, the decedent suffered increasingly
from physical and psychiatric ailments, which required
hospitalizations in the Institute of Living in Hartford,
where he responded well to medical treatment. In Octo-
ber, 2011, the defendant filed an application for the
appointment of a conservator of the decedent’s person
and estate. Although the plaintiffs agreed that a conser-
vator should be appointed for the decedent, they dis-
agreed that the defendant should be his conservator.
On November 14, 2011, following a hearing, the Probate
Court appointed the defendant to be the decedent’s
conservator. Conflict between the parties continued.
   Although the decedent had executed a last will and
testament many years prior to his death, he executed
a new will on May 7, 2012 (2012 will). In his 2012 will,
the decedent distributed various items of personal prop-
erty to Andrew Bassford, Zelda W.B. Alibozek, and cer-
tain of his grandchildren, and $1 to Jonathan Bassford.
The remainder of his estate he left to the defendant.
The plaintiffs contested the admission of the will to
probate and challenged its validity on the basis of the
decedent’s alleged lack of testamentary capacity and
the alleged exercise of undue influence on the part of
the defendant. Following a two day hearing, the Probate
Court found that the 2012 will had been executed prop-
erly, that the plaintiffs had failed to prove by clear and
convincing evidence that the defendant had exercised
undue influence over the decedent in executing the
2012 will, and that the decedent had the testamentary
capacity to execute the 2012 will. The Probate Court
admitted the 2012 will to probate and named the defen-
dant executrix of the decedent’s estate.
  On July 7, 2006, the decedent settled the William W.
Bassford Irrevocable Trust (trust) that held title to the
home in which he and the defendant resided and to an
individual retirement account, but on June 25, 2012, the
trustees reconveyed the property in the trust to the
decedent. Following the decedent’s death, the plaintiffs
asked the Probate Court to determine title to the trust’s
holdings. Specifically, the Probate Court was asked to
determine whether the trust was irrevocable, thus inval-
idating the trustees’ conveyance of the real property
back to the decedent, and whether the decedent had
the capacity to revoke the trust and receive property
from it. The Probate Court found, pursuant to the arti-
cles of the trust, as opposed to the title of the trust
instrument, that the trust was revocable and that the
decedent, despite being a conserved person, was capa-
ble of receiving the property in the trust.
   On December 22, 2014, the plaintiffs commenced an
appeal from the Probate Court’s decision regarding the
trust, in part claiming that the court erred in failing to
find that the trust was unambiguously irrevocable. On
March 31, 2015, the plaintiffs commenced an appeal
from the Probate Court’s decision regarding the 2012
will, in part claiming that the court erred in admitting
the will to probate. Thereafter, the plaintiffs filed a
motion to consolidate the probate appeals, which was
granted by the court, Domnarski, J.
   The court, Hon. Barbara M. Quinn, judge trial ref-
eree, tried the probate appeals in December, 2015. The
issues before the court were (1) whether the decedent
lacked testamentary capacity to execute the 2012 will,
(2) whether the trust was irrevocable and therefore
its revocation was improper, (3) whether the decedent
lacked the capacity to accept the deed for the property
held by the trust, and (4) whether the defendant had
exercised undue influence in securing the execution
of the 2012 will. The court issued a memorandum of
decision on March 24, 2016, in which it found in favor
of the defendant on all of the issues and dismissed the
appeals. The plaintiffs appealed to this court.
   The claims raised by the plaintiffs in this court are
the same claims they raised in the trial court. We have
examined the record on appeal, the briefs and argu-
ments of the parties, and conclude that the judgments
of the trial court should be affirmed. Because the trial
court’s memorandum of decision thoroughly addresses
the arguments raised in this appeal, we adopt that
court’s well reasoned decision as a proper statement
of the facts and the applicable law on the issues. Bass-
ford v. Bassford, Superior Court, judicial district of
Middlesex, Docket Nos. CV-15-6012903-S and CV-15-
6013338-S (March 24, 2016) (reprinted at 180 Conn. App.
335). It would serve no useful purpose for this court
to engage in any further discussion. See, e.g., Woodruff
v. Hemingway, 297 Conn. 317, 321, 2 A.3d 857 (2010);
Samakaab v. Dept. of Social Services, 178 Conn. App.
52, 54, 173 A.3d 1004 (2017).
      The judgments are affirmed.
  1
    The defendants at trial were Frances Z. Bassford, the decedent’s widow;
Theodore V. Raczka, an attorney, temporary administrator of the estate of
the decedent; and Henry L. Long, Jr., and William Long, trustees of the
William W. Bassford Irrevocable Trust. Frances Z. Bassford is the only
defendant who is a party to this appeal, and in this opinion, we refer to her
as the defendant.